AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                        UNITED STATES DISTRICT COUR                                                         -
                                                                                                                                ".
                                           SOUTHERN DISTRICT OF CALIFORNIA                            '"""-~H,r----:..:.J
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINA CASE
                                   v.                               (For Offenses Committed On or After November l, 1987)
                 Hector Manuel Gutierrez-Perez
                                                                       Case Number:          18cr3841-SAB

                                                                    Timothy Garrison, Federal Defenders Inc.
                                                                    Defendant's Attorney
REGISTRATION NO.                   24818008
 D -
The Defendant:

lg]   pleaded guilty to count(s)        1 of the Superseding Information

0   was found guilty on count(s)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                     Nature of Offense                                                              Number(s)
8 USC 1325                          Improper Entry by an Alien (Misdemeanor)                                           l




      The defendant is sentenced as provided in pages 2 through               2            of this judgment.

0     The defendant has been found not guilty on count(s)

lg]   Count(s)    Underlying Information                      is   dismissed on the motion of the United States.

lg]   Assessment: $10.00 -payable forthwith



lg] Fine waived            D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances .




                                                                         . ST  E
                                                                        ITED STATES MAGISTRATE WDGE



                                                                                                                   18cr3 841-SAB
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Hector Manuel Gutierrez-Perez                                           Judgment - Page 2 of 2
CASE NUMBER:              l 8cr3 841-SAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody oftbe United States Bureau of Prisons to be imprisoned for a term of:
 6 months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at - - - - - - - - A.M.
       D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                     By                   DEPUTY UNITED STATES MARSHAL



                                                                                                       18cr3 841-SAB
